ow CO NN DA vr FF WD NY =

hb oN NN YN NN WB
ou Ahm Bo S | SF © we UA aR DH HS

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case #3:19-cv-00413-LRH-WGC

 

Karl Hansen

VERIFIED PETITION FOR
PERMISSION TO PRACTICE
IN THIS CASE ONLY BY
ATTORNEY NOT ADMITTED
TO THE BAR OF THIS COURT
AND DESIGNATION OF
LOCAL COUNSEL

Plaintiff(s),
VS.

Elon Musk, Tesla Motors, Inc., Tesla, Inc.

Defendant(s).

FILING FEE IS $250.00

 

Christopher F. Robertson , Petitioner, respectfully represents to the Court:
(name of petitioner)

 

 

 

 

 

1, That Petitioner is an attorney at law and a member of the law firm of
Seyfarth Shaw LLP
(firm name)
with offices at 2 Seaport Lane, Suite 300 ,
(street address)
Boston ; Massachusetts , 02210
(city) (state) (zip code)
617-946-4989 ; crobertson@seyfarth.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
Elon Musk, Tesla Motors, Inc., Tesla Inc. _to provide legal representation in connection with

 

[client(s)]

the above-entitled case now pending before this Court.

Rev. 5/16

 
oOo Co NHN DH CO & WD He

NN NN
eo ua &© PORES CREW BDEBSOHK SS

 

3. That since March 18, 1999 , Petitioner has been and presently is a
member in good standing of the bar of the highest Court of the State of Massachusetts
where Petitioner regularly practices law. Petitioner shall attach a certificate from the ate bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4, That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number

Supreme Court of Massachusetts March 18, 1999 642094
U.S. District Court Massachusetts January 1, 1999 "
US.D.C. District New York January 1, 1993 "
First Circuit Court of Appeals January 1, 2002 "
U.S.D.C. Eastern District of New York January 1, 1993 "
United States Supreme Court November 4, 1987 "

5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

None.

 

 

2 Rev. 5/16

 
oO ae NN OH BR WD NH —

bh oN YN YN NN
ou a FO FOR FSS eR RAR BOBS Ss

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

 

None.

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

State Bar of Massachusetts.

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule JA 11-2

(formerly LR IA 10-2) during the past three (3) years in the following matters: (State “none" if no applications.)

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitrator Denied
None.

 

 

 

 

 

(If necessary, please attach a statement of additional applications)
9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. _— Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
11. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

3 Rev. 5/16

 

 
wo won BN UH Fe WD NS

Ny NM NY N NN NN WN
ou aA ARO KH fF FSF 6M AAD RE BH HS

 

 

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

FOR THE PURPOSES OF THIS CASE ONLY. A [pe

Petitioner’s signatu
STATE OF Massachusetts _ etitioner’s signature

COUNTY OF _ Suffolk)

Christopher F. Robertson _, Petitioner, being firs}-duly sworn, deposes and says:
That the foregoing statements are true. boAte

. Petitioner’s signature
Subscribed andswomtobeforemethis =§=»-»§/——pananaaashannsdsnnnnsnnnnenssnaccnsnsnnons

/ St day of Dctober. LO VQ i« zt KIMBERLY H. HOVEY

Notary Public
3 everest commission Expiros May 13, 2022

 

 

 
 

Terr Try

 

 

 

Commonwealth of Massachusetts F

DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner

believes it to be in the best interests of the client(s) to designate Crane Pomerantz ,
(name of local counsel)

Attorney at Law, member of the State of Nevada and previously admitted to practice before the

above-entitled Court as associate resident counsel in this action. The address and email address of

said designated Nevada counsel is:

410 S. Rampart Blvd., Suite 350 ;

(street address)

 

 

Las Vegas ; Nevada , 89145
(city) (state) (zip code)
702-360-6000 , cpomerantz@sklar-law.com
(area code + telephone number) (Email address)

4 Rev. 5/16

 
Oo Oo ~~ BOAO UD BF WD NNO —

Nb NM BY NB NY BY NY UN ON
eu a G&G FOR fF SF BO weruU AKA SEHK KS

 

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) Crane Pomerantz as
(name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.

 

(party's Signature)

M. Yusuf M. Mohamed, Deputy General Counsel
(type or print party name, title)

N/A
(party's signature)

N/A
(type or print party name, title)

CONSENT OF DESIGNEE o,
The undersigned hereby consents to seyv¢ as assogiat¢ fesident Nevada counsel in this case.

 

(h
ie Pee Counsel’s signature

14103 cpomerantz@sklar-law.com
Bar number Email address

APPROVED:

—_
Dated: this g2- day of 0. aA. 20/9.

ent pelle JUDGE

 

5 Rev. 5/16

 
COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.

BE IT REMEMBERED, that at the Supreme Judicial Court holden at Boston

within and for said County of Suffolk, on the eighteenth
day of March A.D. 1999 _ , said Court being the highest

Court of Record in said Commonwealth:

Christopher Robertson

 

being found duly qualified in that behalf, and having taken and subscribed

the oaths required by law, was admitted to practice as an Attorney, and, by virtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing

according to the records of this Court*.

In testimony whereof, I have hereunto set my hand and affixed the

seal of said Court, this tenth day of September

a

     

«_ in the year of our Lord two thousand and nineteen.

 

MAURA S. DOYLE, Clerk

* Records of private discipline, if any, such as a private reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certification.
X3116
Avyvellate Dibision of the Supreme Court
of the State of Few Work

First Judicial Department

XJ, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of Mew VBork, First Fudictal
Department, certify that

CHRISTOPHER FILOON ROBERTSON

was dulp licensed and admitted to practice as an Attorney and
Counsellor at Latw in all the courts of the State of Rew Work on
filarch 1, 1993, has dulp taken and subscribed the oath of office
prescribed by law, has been enrolled in-the Boll of Attorneys and
Counsellors at Law on file tn mp office, has duly registered with
the administrative office of the courts, and according to the records
of this court ig in good standing as an attorney and counsellor at
lato.

In Witness Whereof, J have hereunto set mp
hand and affixed the seal of this court on

@ctober 18, 2019

DP

a

559

 

VW

Clerk of the Court
